918 F.2d 955Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Guesner Vernon MELVIN, Plaintiff-Appellant,v.Harold BRADLEY, Sheriff, Lieutenant Hall, Sergeant Pryor,Robert Flournoy, Corporal, Defendants-Appellees,andMary Sue Terry, Attorney General, Defendant.
No. 90-6625.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1990.Decided Nov. 21, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-89-510-R)
Guesner Vernon Melvin, appellant pro se.
John Adrian Gibney, Jr., Shuford, Rubin, Gibney & Dunn, Richmond, V., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Guesner Vernon Melvin appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Melvin v. Bradley, CA-89-510-R (E.D.Va. July 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.